ROSENN, Circuit Judge,
concurring.
I believe that the district court erred in ordering the transfer of P.M. to the community living arrangement (CLA), but I reach this conclusion on grounds differing from those relied upon by Judge Aldisert. Although I agree with Judge Aldisert that in certain situations “the relationship between parent and child is constitutionally protected,” Quilloin v. Walcott, 434 U.S. 246, 255, 98 S.Ct. 549, 554, 54 L.Ed.2d 511 (1978), and that the Constitution recognizes a “private realm of family life which the state cannot enter,” Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944);1 see Lehman v. Lycoming County Children’s Service Agency, 648 F.2d 135, 163-65 (Rosenn, J., dissenting), aff’d, - U.S. -, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982), I share Judge Sloviter’s doubts concerning the applicability of this constitutional right to situations such as the instant case in which the family relationship has been disrupted because the parents have surrendered custody of their minor child. But I do not think it necessary to decide this constitutional issue in the narrow fact situation before us. When we originally remanded this matter to the district court in Halderman v. Pennhurst State School and Hospital, 612 F.2d 84 (3d Cir.1979) (in banc) (Halderman I), reversed, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981), we instructed the court to make “individual determinations” as to “the appropriateness of an improved Pennhurst” for each patient. Id. at 114. In the case of P.M., I believe the Hearing Master and the district court erred in resolving this question contrary to the views of the parents.
Undoubtedly, the law does impose outer limits on parental authority. When parents attempt to exercise controls over their children in ways that intrude adversely upon the constitutional rights of the children, the parental rights must give way. Thus, in Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976), the Supreme Court held that the child’s liberty interest prevails over the parents’ desire to prevent the child from obtaining a lawful abortion during the first trimester of pregnancy. Likewise, in Parham v. J.R., 442 U.S. 584, 99 S.Ct. 2493, 61 L.Ed.2d 101 (1979), parents were not permitted the final determination as to whether their minor child should be institutionalized because the child had an independent constitutional interest in avoiding unnecessary confinement. See 442 U.S. at 604, 99 S.Ct. at 2505. These cases stand for the proposition that when the parents’ interests clearly collide with the interests of their minor child, whatever authority parents may ordinarily possess is necessarily subordinated to the child’s best interest, notwithstanding the recognized right of parents in the well-being of their children.
Nevertheless, both Danforth and Parham v. J.R. reaffirm the time-honored common law notion that in most circumstances the parents are the individuals best capable of making informed decisions on behalf of their offspring. Our legal system surrounds the family with a protected status because it acknowledges the importance of the parent-child relationship and the significant deference this relationship deserves. Throughout the history of mankind, parents have been permitted and expected to make numerous decisions in behalf of their children’s development and best interest, not because society has considered it a parental prerogative to exercise absolute authority over family members, but rather because society believes that parental authority usually will be exercised to advance the children’s welfare. As Chief Justice Burger explained in Parham v. J.R., supra,
*713The law’s concept of the family rests on a presumption that parents possess what a child lacks in maturity, experience, and capacity for judgment required for making life’s difficult decisions. More important, historically it has recognized that natural bonds of affection lead parents to act in the best interests of their children.
442 U.S. at 602, 99 S.Ct. at 2504. See also id. at 621, 99 S.Ct. at 2513 (Stewart, J., concurring).
Despite this fundamental presumption that parents act in the best interests of their children, in the instant case the Hearing Master and the district court concluded that the community living arrangement proposed for P.M. would be “more beneficial for his habilitation than remaining at Pennhurst would be.” Although the medical and psychological experts were in some disagreement, the record does appear to contain support for this conclusion. But it seems to me that the Hearing Master and the district court committed legal error in attaching insufficient weight to the personal objections of Dr. and Mrs. M., P.M.’s parents, to the transfer. The Hearing Master should have started from the premise that the parents’ special relationship with their son gave them particular insight into what would be in P.M.’s best interest. A transfer against the parents’ wishes should have been ordered only if there was á compelling justification for the transfer. And there is no such compelling justification' here.
The Hearing Master did not adequately appreciate that these were parents who had a deep emotional interest in their child from the moment of his birth. Their objection to the transfer was nothing impulsive but was obviously a matter to which they had given serious consideration. They had studied the advantages and disadvantages of the CLA and Pennhurst, consulted with experts, and were deeply concerned. Beginning with P.M.’s commitment to Pennhurst, the parents had visited him frequently and had also inspected the proposed CLA. They demonstrated concern and love for their son.
When discussing a child as profoundly mentally retarded as P.M., experts necessarily engage in a considerable degree of speculation as to the child’s abilities, needs, and potential. In P.M.’s case most of the experts favored the transfer because they thought the community living arrangement would offer the best opportunity for P.M. to maximize his potential. Nevertheless, there was significant testimony from the parents’ own experts, Dr. Harold Rubin and Ms. Deborah Nickles,2 opposing the transfer on the ground that Pennhurst was a preferable environment for P.M. because it was specially designed to protect him from the perils he constantly faced due to his handicaps. In addition, P.M.’s parents offered substantial testimony — at times eloquent— in support of their position that Pennhurst would be more beneficial to their son than the proposed CLA would be.3 The parents *714of P.M. strongly preferred to keep their son in the familiar and relatively secure surroundings of Pennhurst rather than place him in what they must have perceived as the experimental and risky community living arrangement, absent some positive assurance that P.M. would benefit from the CLA. None of the experts could provide the positive assurance the parents were seeking. Under these circumstances, I think the parents’ opposition to the transfer was not only a reasonable and sound view, but more important, it was arguably the view most in accord with the interests of their son.
The record in this case presents substantial evidence of thoughtfulness, concern, and careful judgment by loving and emotionally attached parents. Precisely because the parents’ interest in P.M. sprang from their subjective feelings of love for their child, their opinions were entitled to substantial weight. The concern and reflective consideration demonstrated by P.M.’s parents gave their views an inherent force to which the Hearing Master and the district court paid insufficient deference. Thus, I believe the district court erred in ordering P.M.’s transfer merely on the ground that the objective evidence — as related and interpreted by coldly detached professionals — indicated that the CLA would be “more beneficial to P.M.’s habilitation” than Pennhurst.
In our prior decision in Halderman I, we endorsed a presumption favoring transfer of Pennhurst residents to community living arrangements. Yet we also acknowledged that some residents, “because of advanced age, profound degree of retardation, special needs or for some other reason,” would actually be harmed by such a transfer. See 612 F.2d at 114. In the instant case, the opposition of the parents to the transfer was more than sufficient to suggest that P.M. is in this class of individuals who would be better off at Pennhurst, thereby rebutting the presumption favoring transfer.
The district court assumed that by expressing their concerns for the habilitation plan, some of which were accommodated, and by vigorously objecting to the transfer out of Pennhurst, the parents were asserting the “right to direct all aspects of their child’s habilitation [in a publicly funded facility] .... Were the Court to accept the parents’ position, parents of all Pennhurst residents would be accorded the right to overrule treatment decisions of the Pennhurst staff, including the location of their child within Pennhurst.”4 The parents, however, were not complaining about staff treatment. They were not asserting a right to direct all aspects of their child’s habilitation. Nor were they attempting to override a state decision or even any decision of Pennhurst. They were simply objecting to the transfer.5
*715Both Judge Aldisert and Judge Sloviter believe that the master’s finding that the CLA would be “more beneficial” to P.M. was not clearly erroneous on this record. Although I am inclined to agree, I feel strongly that this should not be the primary focus of our inquiry in this case. Instead, we must inquire whether the Hearing Master had a compelling justification for rejecting the views expressed by P.M.’s father and mother — the two individuals ordinarily presumed to know best what is in their child’s interest. Neither the Hearing Master nor the district court made this inquiry.
I therefore believe that the judgment must be reversed and the case remanded to the district court with directions to reconsider the record and give the views of the parents appropriate weight.6

. The right of parents encompasses the opportunity to nurture, educate, love, and manage their child, a right which Justice Brennan has characterized as a “constitutionally recognized liberty interest that derives from blood relationship, state-law sanction, and basic human right .. .. ” Smith v. Organization of Foster Families for Equality and Reform, 431 U.S. 816, 846, 97 S.Ct. 2094, 2110, 53 L.Ed.2d 14 (1977).


. Dr. Rubin was a psychologist associated with West Chester State College and Ms. Nickles was Chairperson of the Department of Special Education at West Chester State.


. In her testimony, P.M.’s mother addressed numerous concerns that her son would meet in community living, including the problem of communication. She stated that for all the laudable sentiments of the professionals
who insist on the CLA as a superior environment for our particular child’s needs, no one can say for certain what they are, beyond the love, care, and satisfaction of basic hungers, he has had at Pennhurst. No one has determined that there is in his brain a speech center that can be developed with current technology or special education methods
Some means of communication is absolutely essential for neighborhood living, most desirably intelligible speech the average, uninitiated neighbor can understand. But to my knowledge, this point has never been addressed or acknowledged. Certainly, the number of professionals of various species my husband and I have met with interminably have not included one who could provide anything more than a vaguely optimistic but evidentially unsupported answer.
A neighborhood apartment, rowhouse, rancher or colonial is no magic talisman" to compensate for insufficient data and inexact methodology in cases such as our son’s. We prefer .. . prompt, on site medical attention from professionals, such as Dr. Robles, who has treated him in the past, who knows and understands our son, to the uncertainty of a *714community practitioner with no previous experience with the profoundly retarded as a broad and enormously varying category.
While Pennhurst is certainly not ideal, though much improved since 1972, the average American home has long been cited by studies as a more dangerous site than many workplaces. The CLA’s we have seen are designed as average American homes, appropriate for the functional retarded, but hazardous to children like our son ....
I was denied the personal power to back up my sense of responsibility to save [P.M.] before birth. Now it seems incumbent to try to protect his existence, make him safe and comfortable, provide the best opportunities for whatever development he might turn out to have, some potential without expecting miracles. Since the therapy equipment list alone is sufficient evidence to me that decentralized CLA’s cannot cost effectively match this quality, I feel the CLA is deprivation for [P.M.].


. The district court concluded that the law does not give parents “unbridled discretion in every area of decision-making” especially where, as here, “a retarded child has been committed to the custody of the Commonwealth and Chester County .. .. ” But the Common wealth of Pennsylvania supports the objections of the parents to the transfer. Chester County also supports the parent’s objections. Both believe that under the circumstances of this case, it is improper to disregard the views of the child’s parents. One is compelled to ask who it is then that insists on the transfer and by what right.


. It should be noted that were it not for the underlying litigation which is again under review by the Supreme Court, 50 U.S.L.W. 3998.-01 (1982), the issue in this ancillary review could not be heard in the federal courts.


. If there have been any changes in circumstances since the time of the original hearings in this matter, I see no reason why the district court should not have an opportunity to consider such changes in the proceedings on remand.